Citation Nr: 0718079	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-05 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Pension Center in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to restoration of VA non-service-connected death 
pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1974.  The veteran died in January 2001.  His widow 
is the appellant in this case.

This appeal comes before the Board of Veterans' Appeals 
(Board) from various decisions by the VA Pension Center.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served on active duty from January 1972 to 
January 1974.  The veteran died in January 2001.

Effective March 5, 2001, the appellant was awarded VA non-
service-connected death pension benefits.  The appellant was 
paid at the pension rate for surviving spouses who have two 
dependent children.  However, payments were discontinued as 
of April 2002 because of the appellant's income, which was 
derived from monthly income from the Social Security 
Administration (SSA) payable to her and for her two children.

In October 2003, the Pension Center denied a claim for 
reinstatement of the appellant's VA non-service-connected 
death pension benefits based on a claim of hardship.  Since 
then, the appellant has been essentially pursuing 
reinstatement of these benefits.  Most recently, the Pension 
Center denied reinstatement of these benefits in July 2004 
and issued the appellant a statement of the case in December 
2004.  

Death pension benefits are generally available for surviving 
spouses, as a result of the veteran's non-service-connected 
death.  See 38 U.S.C.A. § 1541(a) (West 2002).  An appellant 
is entitled to these benefits if the veteran served for 90 
days or more, part of which was during a period of war; or, 
if the veteran served during a period of war and was 
discharged from service due to a service-connected disability 
or had a disability determined to be service-connected, which 
would have justified a discharge for disability; and, if the 
appellant meets specific income and net worth requirements. 
38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid 
the maximum rate of death pension, reduced by the amount of 
countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In 
determining income for this purpose, payments of any kind 
from any source are counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  In 
determining annual income, all payments of any kind or from 
any source including salary, retirement or annuity payments, 
or similar income, which has been waived, shall be included 
except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see 
also 38 C.F.R. § 3.271(a).  Exclusions from income include 
the expenses of the veteran's last illness and burial and for 
the veteran's just debts, debts not incurred to secure real 
or personal property, if paid by the appellant.  38 C.F.R. § 
3.272(h).  Such expenses may be deducted only for the 12-
month annualization period in which they were paid.  38 
C.F.R. § 3.272(h).  

Basic entitlement to such pension exists if, among other 
things, the claimant's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  
See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The 
MAPR is published in Appendix B of VA Manual M21-1 (M21-1) 
and has the same force and effect as if published in VA 
regulations.  38 C.F.R. § 3.21.  

The maximum annual pension rate is adjusted from year to 
year.  

Effective December 1, 2003, the MAPR for a surviving spouse 
with no children was $6,634.  The MAPR for a surviving spouse 
with one child was $8,686.  The MAPR for a surviving spouse 
with two children was $10,374.  See 38 C.F.R. § 3.23(a)(5); 
M21-1, Part I, Appendix B.  

Effective December 1, 2004, the MAPR for a surviving spouse 
with no children was $6,814.  The MAPR for a surviving spouse 
with one child was $8,921.  The MAPR for a surviving spouse 
with two children was $10,655.  See 38 C.F.R. § 3.23(a)(5); 
M21-1, Part I, Appendix B.  

Effective December 1, 2005, the MAPR for a surviving spouse 
with no children was $7,094.  The MAPR for a surviving spouse 
with one child was $9,287.  The MAPR for a surviving spouse 
with two children was $11,093.  See 38 C.F.R. § 3.23(a)(5); 
M21-1, Part I, Appendix B.  

Each of the varying MAPRs listed above is increased 
significantly if the surviving spouse is housebound.  See 38 
C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  

The appellant has been contending, in part, that her 
countable income was going to change as soon as one of her 
children reached the age of 18 on August 15, 2004.  She has 
indicated that she no longer receives income from the SSA for 
one of her children.  She has also sought exclusion of her 
children's income based on hardship ("hardship exclusion").  
See 38 C.F.R. § 3.272(m).

Under these circumstances, more evidentiary development is 
needed.  While there is information regarding the appellant's 
countable income as of August 1, 2004, information is needed 
regarding her countable income after August 1, 2004, 
especially in light of her statement that her income from SSA 
no longer includes payment for one of her two children as of 
his 18th birthday.  It appears that the appellant's countable 
income may have changed once one of her children became 18 
years old, but the Board is not yet able to determine what 
the appellant's actual SSA income consisted of after that 
child's 18th birthday.

In addition, the Pension Center adjudicated a claim for a 
hardship exclusion of children's income in October 2003, and 
the appellant appears to have disagreed with that 
determination shortly thereafter.  However, the Pension 
Center did not include consideration of the hardship 
exclusion in its December 2004 statement of the case.  Since 
additional development is needed regarding the appellant's 
countable income on remand, the Pension Center should address 
the claim for the hardship exclusion as well.

Finally, a January 2004 e-mail inquiry from the appellant to 
VA suggests that she is housebound.  However, to date, there 
has been no adjudication of what appears to be a claim for 
special monthly pension based on claimed housebound status.   

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Provide the appellant with all 
appropriate forms so that she may 
provide additional information 
regarding her countable income.  The 
forms should include VA's eligibility 
verification report (EVR) form, VA's 
medical expenses form, and VA's 
application form for the exclusion of 
children's income.  Request that the 
appellant complete the forms, with 
information for all relevant time 
periods after August 1, 2004.  Request 
that the appellant provide information 
regarding her income, expenses, and 
medical expenses (on the appropriate 
forms) for every period since August 1, 
2004, when there has been a change in 
her income.

2.  Then, readjudicate the claim for 
reinstatement of VA non-service-
connected death pension benefits, 
including a discussion of a claim for 
special monthly pension based on 
housebound status; claimed hardship 
exclusion of children's income; medical 
expenses; and any relevant changes in 
the appellant's countable income.  If 
the decision remains adverse to the 
appellant, provide her and her 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then return the case to the Board for 
its review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claim 
should be treated expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




